Citation Nr: 1530623	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the character of the appellant's discharge from service is honorable for VA purposes.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The appellant served on active duty from October 1996 to October 1999.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The appellant's discharge was due to an offense involving moral turpitude, and he was not insane at the time of the offense.  


CONCLUSION OF LAW

The character of the appellant's discharge from service was dishonorable for VA purposes.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2011, prior to the initial adjudication of the claim.  Specifically, he was advised that given the character of his discharge, a determination regarding his veteran status was necessary.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his claim.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, and he has provided statements in support of his claim.  The appellant has not contended, and the record does not suggest, that there is outstanding, relevant evidence.   

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

II.  Legal Criteria

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2014).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

A discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

III.  Analysis

The appellant is seeking eligibility for VA compensation benefits based on his active service.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA compensation benefits.

In the June 2009 administrative decision, the RO found that the appellant's bad conduct discharge was due to moral turpitude during service and that his discharge is considered to be issued under dishonorable conditions for VA purposes. 

In November 1998, the Veteran pled guilty to larceny of property of a value of more than $100 and conspiracy to commit larceny of property of a value of more than $100 of two superior officers.  In December 2008, the Naval Discharge Review Board (NDRB) denied the appellant's clemency request, finding that the record did not contain sufficient mitigating or extenuating factors to offset the seriousness of the offense for which the discharge was based.  

The Veteran has reported that his participation in the larceny and conspiracy was his, "single biggest mistake and error in judgment," and was due to immaturity, a friendship with a person of poor character, and impairment of judgment due to alcohol use.   

The 1998 Manual for Courts-Martial, available at http://www.loc.gov/rr/frd/Military_Law/pdf/manual-1998.pdf (MCM), which is the controlling authority on military courts-martial, divides crime into "minor offenses" and "serious offenses."  The MCM defines minor offenses, stating:

 	Whether an offense is minor depends on several factors: the nature of the 
      offense and the circumstances surrounding its commission; the offender's 
      age, rank, duty assignment, record, and experience; and the maximum 
      sentence imposable for the offense if tried by general court-martial. 
      Ordinarily, a minor offense is an offense for which the maximum sentence 
      imposable would not include a dishonorable discharge or confinement for 
      longer than 1 year if tried by general court-martial. 
      
      MCM Part V § 1(e) (emphasis added). 

At the time of the offense, the Veteran was almost 24 years old, had been in the Marine Corps for 18 months, and was a Lance Corporal.  For the offense of larceny of property other than military property of a value of more than $100, the appellant faced a possible sentence of a dishonorable discharge, forfeiture of all pay and allowances, and confinement of 5 years if tried by general court-martial.  MCM Part IV § 46(e).  For the offense of conspiracy, the appellant faced the maximum punishment authorized for the offense which is the object of the conspiracy.  MCM Part IV § 5(e).  

The Board finds the Veteran's age and good performance record indicate an awareness of the possible repercussions of the offense, and based on the possible punishments, and the fact that the offense was committed on superior officers, the Board finds the appellant was convicted of serious offenses, which is the service equivalent of a felony, and therefore an offense involving moral turpitude.   

The Board has considered whether the appellant was insane at the time he committed the offenses that led to his discharge.  In that regard, the Board notes that the appellant has contended that he was immature and/or impaired due to alcohol use.  VA's General Counsel, however, has held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior for purposes of 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97 (May 22, 1997).  The Board is bound by the General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2014).

Additionally, the Board notes that the appellant's service records are negative for any indication that he was insane at the time he committed the acts leading to his discharge, and the Veteran has not alleged insanity at the time of the acts.  Despite a careful review of the record, the Board finds that there is no probative evidence establishing that the appellant was insane at the time of the offenses in question.  Zang v. Brown, 8 Vet. App. 246, 254 (1995); see also Stringham, 8 Vet. App. at 449 (holding that the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses). 

The evidence submitted by the appellant detailing his post-service endeavors has been considered.  This evidence, however, does not alter the nature of the offenses committed while he was in service.  

Accordingly, the Board concludes the Veteran's service ended with an other than honorable discharge due to an offense involving moral turpitude he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  Accordingly, the appeal must be denied.


ORDER

The Board having determined that the character of the appellant's discharge from service is dishonorable for VA purposes, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


